Citation Nr: 0843265	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-08 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertriglyceridemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1987 to March 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Hypertriglyceridemia (elevated triglycerides) is a laboratory 
finding and not a disability or disease; it has not been 
shown the veteran has any disability associated with elevated 
triglycerides of service origin.


CONCLUSION OF LAW

A disability manifested by hypertriglyceridemia (elevated 
triglycerides) was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Complete notice was sent in a December 2005 letter and the 
claim was readjudicated in a January 2006 statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006)

VA has obtained the veteran's service treatment records and 
VA records.  He has not requested VA's assistance in 
obtaining any evidence in relation to this claim.  VA need 
not obtain a medical opinion in this case because, as 
discussed below in greater detail, hypertriglyceridemia is a 
laboratory finding, not a diagnosed disability, and the 
veteran has no disability resulting from this laboratory 
finding.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4).  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An August 1989 service treatment note documents a complaint 
of dull, aching abdominal pain, worse about one hour after 
eating and frequent diarrhea and greenish stools.  A 
September 1989 service treatment record documents a high 
triglyceride level of 209 mg/dL and notes that the normal 
triglyceride range is 40-160 mg/dL.

A June 1992 record of emergency care and treatment notes a 
complaint of nausea, vomiting, diarrhea, myalgias and 
headaches.  Examination resulted in an impression of 
gastroenteritis.  A January 1993 record of emergency 
treatment notes similar complaints and an assessment of acute 
gastroenteritis.  

The veteran denied frequent indigestion, stomach, liver, 
intestinal trouble and gall bladder trouble or gallstones on 
his separation report of medical history dated in January 
1994.  The January 1994 separation examination report 
documented a normal abdomen and viscera and noted a 
cholesterol level of 215.  There were no findings referable 
to triglyceride levels.

Post-service VA medical records note continued high 
triglyceride levels.  A June 2001 VA gastrointestinal clinic 
note shows an impression of hypertriglyceridemia, unrelated 
to alcohol intake or diabetes.  This note states "[d]oubtful 
relationship to abdominal pain, but cannot exclude recurrent 
bouts of pancreatitis due to elevated [triglycerides]."

In March 2002, the veteran was provided a VA digestive 
examination at which time he related an in-service history of 
intermittent crampy abdominal pain, distention and frequent 
loose stools.  The examiner noted that the veteran's service 
treatment records reflected such complaints.  Examination 
resulted in an impression of irritable bowel syndrome.  
Pancreatitis was not diagnosed or suspected.  Subsequent VA 
records do not document a diagnosis of pancreatitis.  There 
were no findings or complaints related to triglyceride 
levels.  

Hypertriglyceridemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.). The term "disability" as used 
for VA purposes refers to impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Although 
elevated triglycerides may be evidence of underlying 
disability or may cause disability, service connection may 
not be granted for a laboratory finding.  In the absence of 
proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); see 38 U.S.C.A. 
§§ 1110, 1131.

The veteran's hypertriglyceridemia has not been shown to be 
related to any diagnosed disability.  The Board acknowledges 
that in June 2001 a VA physician could not exclude bouts of 
pancreatitis due to elevated triglycerides; however, 
following this single note, there appears no diagnosis of 
pancreatitis.  Indeed, subsequent examination resulted in a 
diagnosis of irritable bowel syndrome, for which service 
connection has been in effect since September 1998.  The 
Board thus finds that the veteran does not have a disability 
related to the in-service laboratory finding of 
hypertriglyceridemia.  The Board acknowledges the veteran's 
concerns of future development of disease from 
hypertriglyceridemia, but notes that in the absence of a 
currently diagnosed disability attributable to 
hypertriglyceridemia there is no valid claim.  Brammer, 3 
Vet. App. at 223.  Accordingly, the claim must be denied.  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertriglyceridemia is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


